 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL bargain collectively, upon request, with the above-named labororganization as the exclusive representative of the employees in the above-described appropriate unit with respect to rates of pay, wages, hours, or otherterms and conditions of employment, including the use of male knitters.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.ONEITA KNITTING MILLS, INC.,Employer.Dated-------------------By--------------------------------------(Representative)(Title)NOTE.-We will notify any above-named employee, if presently serving in theArmed Forces of the United States, of the right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1831Nissen Building, Winston-Salem, North Carolina, Telephone No. 724-8356, if theyhave any questions concerning this notice or compliance with its provisions.Chicago Federation of Musicians,Local 10,American Federationof MusiciansandShield Radio & T.V. Productions,Inc. and itsagent Martin M. RubensteinandHarry Hawthorne.Cases Nos.13-CB-1466 and 13-CA-5695. June 17,1965DECISION AND ORDEROn September 30, 1964, Trial Examiner Harold X. Summers issuedhisDecision in the above-entitled proceeding, finding that theRespondents had not engaged in the alleged unfair labor practicesand recommending that the consolidated complaint herein be dis-missed in its entirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel, the Respondent Union,the Charging Party, and National Association of Orchestra Leaders,asamicus curiae,filed exceptions to the Trial Examiner's Decisionand briefs in support thereof.The Respondent Union also requestedoral argument.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record'Because in our opinion the record, exceptions, and briefs adequately set forth theissues and positions of the parties, this request is hereby denied.153 NLRB No. 11. CHICAGO FEDERATION OF MUSICIANS, LOCAL 10, ETC.69in these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.2ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dismissed in its entirety.a In finding that Respondents have not engaged in the unfair labor practices alleged inthe consolidated complaint, we deem it unnecessary to pass upon the Trial Examiner'sfinding that orchestra leaders in the single and steady engagement field, when performingas leaders, are employers within the meaning of the Act; nor do we reach the questionwhether, if they are employers, they may be regarded as constituting a single employer overwhom jurisdiction may be asserted on that basisTRIAL EXAMINER'S DECISIONThis case was heard upon the consolidated complaint 1 of the General Counselof the National Labor Relations Board, herein called the Board, alleging that Chi-cago Federation of Musicians, Local 10, American Federation of Musicians, hereincalled Local 10, and the American Federation of Musicians of the United Statesand Canada, AFL-CIO, herein called the International, had engaged in and wereengaging in unfair labor practices within the meaning of Section 8(b)(1)(A) and(2) of the Act; and Shield Radio and T. V. Productions, herein called Shield, anditsagent,Martin M. Rubenstein, had engaged in and were engaging in unfair laborpracticeswithin the meaning of Section 8(a)(1) and (3) of the National LaborRelations Act, herein called the Act.Local 10 and the International filed answersto the consolidated complaint, admitting some of its allegations, denying some,and disclaiming knowledge of others; in effect, they denied the commission of anyunfair labor practices.Neither Shield nor Rubenstein filed an answer.Pursuant to notice, a hearing was held before Trial Examiner Harold X.Summers, at Chicago, Illinois, on March 3 through 7, 1964, at which appearanceswere filed on behalf of the General Counsel, Local 10, and Harry Hawthorne, theCharging Party, but not on behalf of Shield, Rubenstein, or the International.Onseveral occasions during the hearing, the General Counsel was granted leave toamend the consolidated complaint,inter aliawithdrawing all allegations respectingthe International and eliminating the International as a respondent; and Local 10orally answered the complaint thus amended,still, ineffect, denying the commissionof any unfair labor practices.All parties were afforded full opportunity to exam-ine and cross-examine witnesses, to argue orally, and to submit briefs.Briefs filedby the General Counsel and Local 10 have been fully considered.Upon the entire record 2 in the case, including my evaluation of the witnessesbased upon the evidence and my observation of their demeanor, I make thefollowing:FINDINGS OF FACT1.THE SETTING AND THE ISSUESSince the contestedissuesin this matter bear not only upon the merits and theremedy sought, but also upon the Board's jurisdiction, it appears fitting that thebare framework of the alleged unfair labor practices and the points of differencebetween the parties be set forth at the outset.'The complaintwas issuedOctober 21, 1963The original charges Cases Nos. 13-CB-1466 and 13-CA-5695 were filed on June 18 and 19, 1963, respectively.aOn April 22, 1964, after the close of hearing, the parties submitted a stipulation thatGeorge E. Marienthal, if called as a witness, would give testimony concerning the opera-tions of employers involved herein, said testimony being set forth in the stipulation andsupported by an attached affidavitBy agreement of the parties, the stipulation andattached affidavit are received herein as General Counsel's Exhibit No 21. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe case arises out of Local 10's enforcement of its so-called freeze rule.Therule, found at section XI (d-7) of its current constitution and bylaws,reads asfollows:Duties of Members . . . Members employed on steady engagements where thefive day work weekis inforce, cannot accept engagements on the sixth andseventh days of the week, without first securing permission from the Boaid ofDirectors.3The General Counsel does not attack the validity of the freeze rule as it affectsunion membership or resultsin internalunion action such as the imposition offines, but he does challenge its enforcement by Local 10 to the extent that it affectsthe employment of its musician-members. Specifically, he contends that, on threeseparate occasions, Local 10, in enforcing the freeze rule, caused employers to denyemployment to Harry Hawthorne, the Charging Party, by which acts such employersdiscriminatorily encouraged adherence to union rules; that, by these instances andby the levying of fines on "employers" (leaders) for implementing violations of thefreeze rule, Local 10 generally caused employers, in addition to the three men-tioned, to deny employment to its musician-members; and, finally, that even if itsgeneralenforcement of the freeze rule might not be deemed violative of the Act,Local 10 disparately enforced the freeze rule as between members, thereby denyingequal treatment with respect to employment opportunities for its members-all inviolation of Section 8(b)(1)(A) and (2) of the Act. In addition, he has chargedthat thecapitulationof one of the three employers (mentioned above) to Local 10'sdemand that he not hire Hawthorne itself constituted a violation of Section 8(a) (3).Anticipating jurisdictional problems, the General Counsel would have the Boardassert jurisdiction on a number of bases: he contends that its jurisdictional stand-ards are met by one or more of the affected enterprises whose status as employersisnot in dispute; that, in addition, orchestra or band leaders in the field in questionalso are employers under the Act and that one or more of them meet the jurisdic-tional requirements; and that-in order to provide a meaningful remedy-jurisdic-tion should be taken over other band leader-employers on the theory that all in thefield constitutea singleemployer.Local 10, conceding the existence of the freeze rule, contends that it does notenforce it, and has not enforced it, by causing employers to deny employment;moreover, that orchestra or band leaders are not "employers" within the meaningof Section 8(b)(2); and, finally, that in its enforcement of the rule-by internalunion action-it does not unreasonably discriminate between members or classes ofmembers.At the threshold, it contests the Board's jurisdiction in this matter, meet-ing head on the General Counsel's arguments thereupon.As above indicated, Shield has filed neither answer nor appearance.The Gen-eralCounsel, however, seeks no separate remedy against Shield alone.Pointingout that the thrust of the case is the allegedly unlawful enforcement of Local 10'sfreeze rule by Local 10, he takes the position that the case against Shield properlystands or falls along with the case against Local 10.Thus-despite countercharges of obfuscation hurled by the parties-we find theissues sharply drawn:(1)Will, or should, the Board take jurisdiction as requested by the GeneralCounsel? and, if not as fully requested, to what extent? (What involved"employers" meet the Board's commerce standards? Are band leaders employ-ers?If so, do all inthe involved field constitute a single employer?)(2)Has Local 10, in its enforcement of its freeze rule, caused employers todeny employment to Harry Hawthorne, or other musician-members? (Onceagain-are band leaders "employers?" If so, are they employers within themeaning ofSection 8(b)(2) of the Act?)Has it disparately, and unlawfully,enforced the freeze rule?II.COMMERCEA. Shield, Rubenstein (as agent), and HolidayShield, a Respondent herein, is an Illinois corporation engaged, at Chicago,Illinois, in the production of radio and television commercials.During the year1963, Shield, in the course and conduct of its business operations, prepared and3 The constitution and bylaws include a number of implementing provisions as wellParaphrasing them: "The following are violations and cause for charges.. . . Imperilingthe interest of the Local or members . . . .Failure to report any known violation of theConstitution or By-laws . . . .Engaging in any violation of the Constitution or By-laws." CHICAGO FEDERATION OF MUSICIANS, LOCAL 10, ETC.71shipped from its Chicago facility recordings valued at in excess of $100,000, ofwhich in excess of $50,000 worth were furnished to J. Walter Thompson & Asso-ciates,Leo Barnett & Associates, and Foote, Cone & Belding, each of which itselfannually performs services outside its home State of a value exceeding $50,000.The recordings furnished such enterprises by Shield consisted of radio and television"jingles" and spot announcements for products under the trade name or trademarkof, among others, "Helene Curtis Cosmetics," "Pet Milk," "Sunbeam Appliances,""Drewry's Beer," "Seven-Up," and "Reynolds Aluminum," each of which trade-named or -marked products is manufactured by an enterprise which itself annuallyships goods valued at in excess of $50,000 across State lines.Martin Rubenstein, named as a Respondent herein in his capacity as agent forShield, is one of four equal holders of Shield's stock.He is in active and sole chargeof Shield'smusical activities:he hires musicians-from 1 to 30, depending oninstant needs-conducts, and himself plays the piano. In his hiring function, fromthe standpoint of the musicians hired, Rubenstein also purports to act as a leader-contractor dealingwithShield; and as such, he executes an engagement-contract"with" Shield-often signing the contract on behalf of Shield and as a band leadercontracting with Shield.The Holiday Ballroom, herein called Holiday, is an enterprise with respect towhich-not because it is a respondent herein but, allegedly, because its operationisaffected by the freeze rule-testimony was offered at this hearing.Operating adancehall on the northwest side of Chicago, Holiday is a general partnership com-posed, among others, of Daniel Belloc and his father. In the course of its opera-tions each year, the partnership grosses between $70,000 and $100,000.Among thebands which perform there are (1) bands from outside of Illinois, furnishing serv-icesworth $30,000 annually, and (2), at times, a band conducted by partner DanBelloc.4B. Orchestra leaders1.Are they employers?The General Counsel deems it necessary, for purposes of the accomplishment ofeffective remedial action, that the Board assert jurisdiction over this situation as itaffects, among others, a certain segment of orchestra leaders.As the first step inthis direction, he urges that these leaders areemployerswithin the meaning of Sec-tion 2(2) of the Act. Local 10 vigorously opposes this contention: whatever theymay be-rank-and-file musicians, agents of rank-and-file musicians, agents of employ-ers, or supervisors for employers-they arenotemployers.At the outset, a boundary must be fixed. The General Counsel makes no con-tention in this proceeding that the alleged unfair labor practices affect the leaders,conductors, musical directors, and contractors or booking agents for theaters, for sym-phony or other classical-music orchestras, and for radio and television stations ornetworks, and, therefore, he seeks no assertion of jurisdiction in this matter byvirtue of any contention that they are employers.Therefore, I find it unnecessaryto pass here upon their status as employers; 5 I confine myself to a resolution of thestatus of leaders in the area often referred to by the parties as the "single engagement"and the "steady engagement" fields outside of the theater, the classical, and theradio-television areas.Typically, the single engagement is a one-night or one-performance stand, while a steady engagement is one for more than a single per-formance, one which covers a specified period of time or an indefinite period oftime subject to termination by specified notice.These leaders, it must first be noted, are themselves musicians and, except in rareinstances barely alluded to in this record, are members of Local 10.Each of themisable to play one or more instruments; and, almost without exception, each ofthem has worked as a "sideman"-i.e., as a rank-and-file player-in another leader'sband.Moreover, in many cases, a leader will (to a greater or lesser extent, depend-ing on his circumstances) act as a sideman in another's orchestra even during periodsin which he leads an orchestra himself.The factor which appears to separate the leader from the sideman is the former'sability to "sell" a musical package to prospective purchasers, because of "following"or reputation, business acumen, or other factors.He seeks out, or is sought out by,*On the latter occasions, the ballroom executes an engagement-contract with Belloc ; thecontract sometimes is executed between Belloc as a partner and Belloc as a leader.5Thus, except as it tangentially throws light upon the status of the status of otherleaders, I do not rely upon the voluminous testimony in this record bearing upon the dutiesand responsibilities of those in the theater, symphony, and radio-television fields. 72DECISIONS OF NATIONALLABOR RELATIONS BOARDthe restaurant, hotel, nightclub, ballroom, recording or transcription producer, civic,fraternal, or professional organization, father of the bride, parents of the bar mitz-vah-anyone who needs a band-and he makes arrangements to supply their musicalneeds.6He enters into an arrangement with the purchaser,7 an arrangement whicheventually takes the form of a written contract.8The arrangement covers, at theleast, the date and hours of the performance, the number of musicians, and theoverall price to be paid.The purchaser may, and sometimes does, prescribe a"theme" underlying the performance and the instrumentation; possibly, he dictatesthe type of music to be played, and he may require that musicians be uniformed.In all these matters-quickly to dispose of a subject given long and labored atten-tion by the parties-the purchaser has the last word to the degree he is insistent andiswilling to look elsewhere if his desires are not satisfied, while the leader has thelastword to the degreeheis insistent and is willing to forgo the job if his artisticor business sense is offended.The bargain made, the leader selects the musicians,9 and he communicatesdirectlywith each.1°The leader conveys the terms of the performance-place,hours, and pay-and the musician indicates his willingness or unwillingness to playthe performance.At the performance itself (whether a single engagement or one of a series con-stituting a steady engagement), the leader "conducts" the orchestra.He selects thepieces to be played-within any broad limitations previously arranged with thepurchaser-and he sets and maintains the tempo.11He may, and often does, playan instrument along with the others.He calls the rest-breaks and (pursuant to priorarrangements made with the purchaser) the conclusion of the performance.After the performance (or, in the case of the steady engagement, at the conclusionof the pay period), the leader, having received the overall fee from the purchaser,distributes to each participating musician his compensation, either by personal checkor through a professional payroll service.He makes deductions for income andsocial security taxes and for union assessments, which, along with similar deductionsfrom his own compensation and with appropriate employer's shares of such funds,he transmits to the Government or to Local 10, whichever is applicable.The form of the engagement contract between the purchaser and the leader, abovereferred to, is prescribed by Local 10. It varies as between different types of engage-ments, but the several forms have common elements.They denominate the pur-chaser, one of the parties to the contract, the "employer"; refer to the other party as"the [specified number of] musicians, including the leader"; delegate authority to theleader, "as agent for the employer and under his instructions," to hire employ-ees for the performance; reserve to the "employer" complete control over theservices ofthe employees, except that the leader, "as agent for the employer,"is empowered to impose disciplinary action and effectuate instructions bearing onthe performance of duties; require the leader, "on behalf of the employer," to dis-tribute funds owing each employee, including himself; and call for the signatures,on the one hand, of the "employer" and, on the other hand, of the "leader."8In performing this function, he acts asa contractororbooking agent,terms often, butnot always, used interchangeably withleader.7 As will beseen,thisis the person regarded as the "employer" by Local 10. I employthe term "purchaser" only as a convenient label; its use should not be construed as adetermination of status8 The available evidence indicates that procedures are something less than rigid in thisrespectA nominal contract is signed in all cases-eventual submission of a copy to Local10 is a requirement of Local 10-but, in practice, the contract may be signed before orafter the engagement is played ; and, on occasion, someone other than the purchaser may"sign for" the purchaser on the strength of telephonic agreement reached8 The basis for his selection is his personal knowledge of musicians' ability and avail-ability.(Often, he has a regular group who play with him.)On at least one occasionreferred to in this record, the purchaser had insisted in advance on the hiring of twospecific persons, an insistence honored by the leader.10Although, in another connection, the General Counsel likens the hiring process to anexclusive union hiring hall, there is no doubt, and I find, that hiring is not normally, letalone exclusively, done through Local 10u This finding is made on the basis of credible testimony in the record, despite conflict-ing testimony to the effect that "leader" is a meaningless term and that thedrummersetsthe tempo. I find that, to the extent that the drummer "kicks off the tempo," he does sounder the direction and control of the leader. CHICAGO FEDERATION OF MUSICIANS,LOCAL 10, ETC.73The total performance fee, as indicated above, is bargained out in advancebetween the purchaser and the leader.The latter uses, as a minimum basis for hisbargaining,the sum of the "scales"-Local 10 set minimum pay standards-foreach of the musicians intended to be used,12 plus his own leader-scale, plus anyother anticipated costs, such as for transportation.In his wage negotiations witheach musician,the leader uses, as a minimum basis for such bargaining as takesplace, the union scale for that perfoimance;13 depending upon circumstances, hemay, and often does, pay certain musicians above scale.When the performanceand the financial transactions have been completed,the leader pockets the differ-ence between the fee received and the expenses,including wages paid.There areoccasions on which, because of miscalculation,unexpected expenditures,or otherfactors, the leader loses money on a performance,inwhich case he personallyshoulders the loss.On this record,it is clear,and I find, that orchestra and band leaders, whenthey act as leaders, are employers.14Any presumptions to the contrary created bythe labels used and the provisions contained in the(Local 10-designed)engagementcontracts are amply rebutted by the actual circumstances surrounding each engage-ment.15The leader negotiates a comprehensive fee for the performance,withoutthe necessity of breaking it down for the purchaser;he selects prospective perform-ers and negotiates with them as to individual wages to be paid them; he has thewidest authority over such"details" as the control,the discipline,and, if necessary,the discharge or replacement of sidemen;and, subsequently,from the fee collected,he pays the men, making payroll deductions and appropriate transmissions of fundsdeducted,with no necessity for an accounting to the purchaser.Overall, he standsto gain or to lose money on each engagement,depending upon his negotiatingabilitiesand powers,the supply-and-demand situation of the moment,and suchother factors as might affect the fortune of employers dealing in services.Onbalance, I find that the entrepreneurial aspects of a leader'swork outweigh the"outer-control"aspects.Local 10, in its brief,cites a number of cases 16 for the proposition that "the testfor determining whether the employer-employee relationship exists is right to con-trol,not the actual exercise of control."Aside from the fact that my conclusionhere is consistent with this principle-my answer being that leaders both have theright to control and do exercise control-the cited cases concern themselves withwhether given individuals areindependent contractorsor employees,not, as here,employersor employees.17Nor is its citation of certain Board decisions 18 involv-za The identity of each such musician may or may not be known at thetimeof the execu-tion of the contract13Local 10's scale is the same for those who play different instruments,but it varies withthe type of performance.14 In this respect, I am in substantial agreement with a number of court decisions whichwere concerned with Internal Revenue Service or the Act'sSection 302 interpretations(Cutler v. United States,180 F Supp.360 (Court of Claims) ;Carroll v Associated Mu-sicians of New York,183 F. Supp. 636 (D.C.S.D N.Y),affd. 284 P. 2d 92 (C A. 2)andCutler v.AFM and Local802, 316 F 2d 546(CA. 2), cert.denied 375 U S. 941To the extent that-as argued by Local 10 here-any such decisions may have confinedthemselves only to those who acted as leaders 100 percent of their time,my conclusioninvolves this difference:whatever percentage of his time is spent as a leader, I find thata musician is acting as an employer only if and when engaged as a leader11 SeeButler Brothers v. N.L R.B.,134 F. 2d 981,984 (CA. 7),in this respect affirming41 NLRB 843.16N L.R B. v. Nu-Car Carriers,189 F. 2d 756,759 (C A. 3), cert denied 342 U S 919 ;N L R.B. v. Steinberg and Company,182 F. 2d 850(C A. 5) ;United Insurance Co v.N.L R B ,304 F.2d 86(C.A.7) ; N.L.R.B. v. Keystone Floors, Inc.,d/b/a Keystone Uni-versal Carpet Co.,306 F. 2d 560(CA.3) ; Deaton Truck Lines,Inc,143 NLRB 137217 Just as apt would be the principle that anindependent contractorand not anemployer-employeerelationship exists where the person for whom the work is to be done, while hemay control the result to be accomplishedby the work,does not control the details andmeans by which the result is accomplished.(27 Am Jur.,Independent Contractor § 2 ;United States v. Silk,331 U.S 704;N L.R B. v Steinberg,supra, Williams v United States,126 P. 2d 129,132-133(CA. 7), cert. denied 317 US. 355)Under this test, the pur-chaser in the instant case isnotan employeris Independent Motion Picture Producers'Association,Inc ,123 NLRB 1942 ;EdwardSmall Productions,Inc.,127 NLRB 283;Batjac Enterprises,Inc, et al.,126 NLRB 1281 ;andThe Alamo Company,et al.,129 NLRB 1093. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDingmusicianspersuasive.In three of the cases,19 the Board held moving pictureproducers who retained considerable control over musicians to be their employers,and in the fourth the producer was heldnotto be an employer only because itdelegated substantial control to an independent musical producer.At any rate, inmy opinion, musical conductors who work for such film or musical producers aremore akin to those in the theater, classical, or radio-television areas, on whose statusI pass no judgment here, or to the musical supervisors of recording manufacturers,who are not involved herein,20 than to the leaders under discussion.At my request, the parties, in briefs, discussed the question of whether the lead-ers under discussion might not be consideredsupervisorsrather than employers.Upon a full consideration of the arguments presented thereon, and particularly inview of the financial risks undertaken by leaders, I find that they are employersrather than supervisors.2.Bethancourt, Belloc, Rubenstein, Palmer, and TondelliAlthough they have not been joined as an employer-respondent in this matter,two band leaders, Jose Bethancourt and Daniel E. Belloc, were named as employerswhom Local 10 caused to discriminate with respect to the employment of HarryHawthorne in violation of the Act. In addition, in connection with his single-employer theory-seeinfra-theGeneral Counsel presented evidence bearing onthe interstate activities of three other leaders, Martin Rubenstein, John Palmer, andReno Tondelli.Bethancourt receives something in excess of $30,000 per year for services per-formed by his band, a trio, for London House, Inc., a Chicago nightclub restaurantwhich itself (1) has a gross annual business in excess of $500,000; (2) receivesfrom points outside the State of Illinois goods valued at in excess of $10,000 peryear; and (3) receives from points outside the State of Illinois talent and entertain-ment valued at in excess of $50,000 per year.Belloc, who has heretofore been mentioned as a partner in Holiday, conducts aband which, normally working in and about Chicago, performs services outside theState of Illinois valued at from $70,000 to $100,000 per year.Rubenstein (in addition to his duties for Shield,supra)receives something inexcess of $30,000 per year for services performed by his band, a trio, for Mr.Kelly's Inc , a Chicago nightclub which itself (1) has a gross annual business inexcess of $500,000; (2) receives from points outside the State of Illinois goodsvalued at in excess of $10,000 per year; and (3) receives from points outside theState of Illinois talent and entertainment valued at in excess of $50,000 per year.Palmer conducts a band which during the year 1963 performed services out-side the State of Illinois valued at approximately $100,000. Since only $10,000 or$12,000 worth of services were performed within the State, it becomes necessary-for jurisdictional purposes-to determine thebase of operationsof the band, asubject about which there was no direct testimony in the record.On the basis ofsuch related testimony as was given-Palmer lives in Illinois; he is a member ofLocal 10; in testifying (at Chicago) he constantly uses the phrase "going out" inreferring to his travels; and he employs the services of a Chicago payroll service-I conclude, and find, that the band's base of operations lies within the State ofIllinois.Tondelli, leader of an orchestra playing at Henrici's O'Hare (Chicago Airport)Inn, annually receives therefor a gross income of approximately $45,000.Thisrecord contains no testimony concerning the operations of O'Hare Inn.3.Does the class constitute a single employer?The General Counsel would have me find that orchestra leaders, named and notnamed in this proceeding (excluding from consideration those in the theater, clas-sical, and radio-television fields), constitutea singleemployer and that, therefore,either because some of them meet the Board's jurisdictional standards or becausethe total of their operations meets such standards, jurisdiction should be assertedover them all 2119Independent, Small,andBatfac,supra.20Note that I have made no finding that Rubenstein,in his capacityas agent for Shield,is himselfan employer21 Tlectrical Contractorsof Troy and Vicinity,116 NLRB 354,andPanaderiaLaRegu-ladora andPanaderia La. Francesa, et al ,118 NLRB 1010, respectively CHICAGO FEDERATION OF MUSICIANS, LOCAL 10, ETC.75As I understand it, the General Counsel's theory that these orchestra leaders con-stitute a single employer is grounded on the proposition that the method of settingwages, hours, and working conditions in this geographical area in this industry canbe equated to multiemployer collective bargaining. In the course of his argument,he makes use of a number of circumstances, which I find to be facts: (1) leadersaremembers of Local 10, (2) Local 10's board of directors (which includes lead-ers)prescribes the conditions which prevail at musical performances within itsjurisdiction, and (3) leaders, as members, are bound by Local 10's prescriptions.Reasoning from these facts, he argues, therefore, that (4) the leaders should bedeemed to have collectively bargained (to the extent this might be called collectivebargaining) asa group.As additional factors, he points out-and I find-that (5)in the enforcement of union-security provisions in the industry,22 service with oneor any other leader is "tacked on" in computing the 30 days of employment afterwhich a musician must join Local 10, and (6) the current dues-deduction-authoriza-tion cards, signed by musicians and kept by Local 10, run to "my employer, who-ever he may be ...." And finally, I find a fact, as urged upon me by Local 10,that (7) the leaders are engaged in competition with each other.The General Counsel has submitted no precedents in support of his theory, norhave I found any; this appears to be a case of first impression.23It is argued that, in this industry, working conditions in Chicago and vicinity aredictated by Local 10's board of directors, either on its own initiative or at therequest of a member that the thus-created working conditions are officially announcedto all members, and that the dictates are binding upon all employers (leaders) byvirtue of their membership in Local 10.Although he terms this something lessthan collective bargaining, the General Counsel urges that this constitutes such col-lectrie bargaining as is permitted by Local 10 under the circumstances. (As indi-cated, leaders (employers) do hold positions on the board of directors; also, on manyoccasions, changes in working conditions are effectuated by the board of directorsat the behest of leaders.)This is likened, then, to employer-group or association-wide collective bargaining.This is an ingenious theory, but it contains a major flaw. Its application opensthe road to the Board's assertion of jurisdiction over large groups of small employers,individually having no impact on interstate commerce, toward (or against) whoma particular union may be directing efforts to attain uniform working conditions.I perceive no desire on the part of the Board-or of the Congress-to expand thereach of the Act in this direction. I reject the General Counsel's contention.24C. Conclusions on jurisdiction(1) Shield is an employer engaged in commerce within the meaning of the Act,25and Martin Rubenstein is its agent.(2)Holiday meets none of the Board's jurisdictional standards.(3) I have found that band leaders (excluding the categories earlier noted) areemployers.With respect to such leaders:(a) Jose Bethancourt, as an individual leader, meets none of the Board's juris-dictional standards.(b)The General Counsel, at the hearing and in briefs, proceeds on the assump-tion that Daniel Belloc, as an individual band leader (and apart from his relation-ship with Holiday), is clearly engaged in commerce within the meaning of the Act,by virtue of the $70,000 to $100,000 worth of services he performs outside Illinois.The assumption is bottomed, presumably, on a prior assumption-that Belloc isengaged in a nonretail operation-for he does not meet the Board's "retail" stand-ard.26Apart from the fact that there are difficulties in categorizing the furnishingofa serviceas retail or nonretail,27 I have some difficulty in arriving at an easyacceptance of the assumption that band leaders are engaged in a nonretail operation.29A union-security provision appears in contracts between purchaser and leader.Theprovision is not under attack herein.23Local 10 has cited cases in which jurisdiction wasnotasserted over a combinationof employers in view of the absence of a showing of common control or ownership, butthese cases do not deal with or meet the principle which the General Counsel wishes toestablishuCfSanta Clara County Pharmaceutical Association, etc,114 NLRB 256.25 Siemons Mailing Service,122 NLRB 81.21With respect to retail enterprises, the Board considers the total volume of businessrather than the extent of interstate activities.Carolina Supplies and CementCo , 122NLRB 8827 I have seen no discussion of the subject by the Board 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDSurely, the sale of music to the family of the debutante for the enjoyment of theirguests represents a sale to the ultimate consumer. In the case of Belloc, however,it is quite apparent, and I find, that at least some of his music is sold to purchaserswhom, in turn, pass on the costs to "customers."Where both retail and nonretailoperations are involved, either retail or nonretail standards may be applied.28 SinceBelloc's operations do meet the Board's nonretail standards, I find, in agreementwith the General Counsel, that heis anemployer engaged in commerce within themeaning of the Act.(c)Martin Rubenstein, as an individual leader (and apart from his relationshipwith Shield), meets none of the Board's jurisdictional standards.(d) For the same reasons as those applicable to Belloc, I find that John Palmer,as an individual leader, is an employer engaged in commerce within the meaning ofthe Act.(e)Reno Tondelli, as an individual leader, meets none of the Board's jurisdic-tional standards.(f)On this record, I find no other band leader, as such, to be an employer withinthe meaning of the Act.(g) I find that orchestra leaders (excluding the categories earlier noted) do notconstitute a single employer for purposes of determining the Board's jurisdictionherein.III.THE UNIONRespondent Local 10 is, and at all times material has been, a labor organizationwithin the meaning of the Act.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. Chronology of events291.James Petrillo, who had once been president of the International, was thepresident of Local 10 in December 1961 when a "reform" movement reared itshead.The Chicago Musicians for Union Democracy, during the year 1962, orga-nized in opposition to the incumbent officers and set up its own slate of candidatesfor an election with the exception of one office and one directorship.Among the winners on the reform ticket was the Charging Party, Harry Haw-thorne, who was elected to Local 10's trial board.2. In November 1962 the "Chicago Symphony Orchestra Members Society,"through one Joseph Golan, filed an unfair practice charge with the Chicago officeof the Board,30 alleging, in effect, that Local 10 (then under Petrillo) had threat-ened to extend the freeze rule (which is involved in this case) to the "symphony"musicians.After the new administration took office in January 1963, the chargewas dismissed; subsequently, an appeal from the dismissal was withdrawn.3.On or about March 24, 1963,31 band leader Jose Bethancourt found himself inneed of a drummer for a dance at the Conrad Hilton Hotel sponsored by the PanAmerican Council.He asked Hawthorne if he was available.Hawthorne said hewould be happy to play the engagement but-because of his steady employment hewas "frozen" under the freeze rule(supra)-hesuggested that Bethancourt callLocal 10 for permission.Bethancourt called Bernard Richards, Local 10 presi-dent,32 who, upon learning of the object of the call, said, "It would be very embar-rassing to have Hawthorne play with you due to the fact that he is a member ofthe [trial] board."Thereupon, Bethancourt told Hawthorne of the reply, and thelatter did not play the performance.3323Man Products,Inc.,128 NLRB 546.- My findings of what occurred, or did not occur, as recited in this section will not berepeated elsewhere in this Decision.Reference to items in this section will take the formof the abbreviation"chron.",followed by the item number or numbers being alluded to.aoCase No. 13-CB-1324.31 Unless otherwise indicated, dates referred to in the rest of this section are withinthe year 1963.32 Richards,at all pertinenttimes,was an agent of Local 10.ssWith respect to Bethancourt's needs at the time, the parties launched into extendedtestimony to demonstrate that Hawthorne was or was not a better drummer than othersin Chicago.Suffice it to say, and I find, that whatever Hawthorne's ability, Bethancourtknew him and wanted him for the engagement. CHICAGO FEDERATION OF MUSICIANS, LOCAL 10, ETC.774. In April 1963orchestra leader Dan Belloc(in his personalcapacity,not as apartner inHoliday)was scheduledto play anengagementfor Loyola University atthe Sheraton-BlackstoneHotel.His drummerbeing ill, Belloc calledHawthorne,asking ifhe could getpermissionto play at theengagement.Hawthorne tele-phonedRichardsand asked permissionto play forBelloc.Richards replied thatHawthorne could not work withDan "becauseitwould look bad."Hawthorneinformed Belloc of thisreply, and he did not work the performance.5.At or about thistime,Hawthorne decided todo something about the freezerule.DuringAprilfour or five musicians interested in changing the rule met athis home to discuss the matter, and, thereafter, Hawthorneand others prepared anamended rule34which wassubmitted in resolutionform at the meeting of May 14.In accordancewithits regularprocedures, Local 10 published, for its members, thefact that the amendedrulewas going to be taken up at its next membershipmeeting.35The June meetingwas not held becauseLocal 10 officers had to attend a con-vention of the International.Before theJuly meetingwas held, Hawthorne,becausehe knew that a number of "frozen" musicianswould not beable to attendthe Julymeeting, submitted a requestto withdrawthe resolution.At theJulymeeting-held, as usual,on the secondTuesday ofthemonth-themembers, in accordance with normal procedures,first voted on Hawthorne's requesttowithdrawhis resolution; this was defeated.A vote was thentaken on the reso-lution to amendthe freezerule; this also was defeated,overwhelmingly.6.Meanwhile, on May 25, despitehis frozen status,Hawthorneplayed an engage-ment atthe ConradHiltonHotel for band leader Thomas Moses. In the course ofnormal inspection trips to police union rules, two of Local10's business agents, indi-vidually, came upon Hawthorne playing atthis engagement.Both of themspoke toHawthorne, but neither of them mentioned his frozen status.Both business agents reported the incident and chargeswere preferredagainstMoses and Hawthorne. The trial boardassessed a fine of $100 against Moses and$500 againstHawthorne.(Hawthornepleaded no-defense exceptto say, whenasked why he took the job, "$35 ... strictlymoney.Tommy calledme and he washard up fora drummer.So I took the job.")Moses subsequently appealed to theboard of directorson the ground that the fine against him was excessive.Upon hisassuringthe board that he wouldnot again hire a frozenman, $75 ofhis fine wasremitted.Hawthorne's appealto the boardof directors-based, apparently, uponthe allegedillegality ofthe rule-is still pending.Meanwhile, shortly afterhis beingcharged,Hawthorne was suspendedfrom hisposition as a trialboardmember.7.Early inthemonth of June, band leader Daniel Belloc's drummer was seri-ously ill.Needing a proficient drummer, he calledHawthorneagain.(See chron.4.)This time, Hawthornetold Belloc to call the union himself.Belloc called andspoke toWalter Nied,business agent,3° whotold him, "Youknow the rules onfrozen persons" and, in further discussion,he suggested that Bellocattend his forth-coming meetingatwhich the freezerulewould be discussed.Thereupon,Bellochired another drummer.378.On or about June 14, Martin Rubenstein,on behalfof Shield,spoke to Haw-thorne about prospective employment,offering him a job making an advertisingtranscription on June17.When Hawthornesaid that he was"frozen,"Rubenstein34 ". . . Members employed on steady engagements where the five-day work week is inforce cannot accept any engagement on the sixth or seventh days of the weekat the sameestablishment wherein heisemployedwithout first securing the permission of the Boardof Directors.. ..11[Emphasis supplied ]35 Inadvertently,mention of this,inter alia,was omitted from its regular publicationofminutes appearing in the current issue of Local 10's official publication,"The Inter-mezzo."The situation was remediedby thecirculation of a special announcement con-taining the omitted material.39Nied,at all pertinent times, was an agent of Local 10 within the meaning of the Act.37There is some conflict between the testimony of Belloc and Nied with respect to whatNied said on the telephone.The facts given above are derived from the credited testimonyof Belloc,who appeared to have no reason to stretch the truth.Nied,who first testifiedthat he told Belloc the proper procedure was to call the board of directors,subsequentlyconfirmed that he may have said that Belloc"knew the procedures" ;that Hawthorne'scase was coming up and "we hoped to work out the situation" ;and that Belloc shouldattend the July meeting where the freeze rule was going to be discussedOn Nied's ownadmission,his job involved too many details for him to remember each telephone call. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that he would seek permission of Local 10.He called Les Fulle, businessagent,38 to explain the situation.Fulle, said "You know the rules,"and whenRubenstein asked if this meant he could not use Hawthorne,Fulle repeated "Youknow the rules."Thereupon,Rubenstein called Hawthorne and told him that hecould not use him.9.On June 18, Hawthorne filed the instant charge against Local 10, allegingpressure on Shield, Bethancourt,and Belloc not to employ him.Next day,he filedthe charge against Shield.10.At one time-date uncertain-during the summer, Local 10's Vice PresidentRudolph Nashan 39 called the business agents together and instructed them not totell leaders to refrain from hiring frozen men.11.During January 1964,one of band leader Jose Bethancourt'smen fell ill.In an effort to replace him on short notice, Bethancourt made 40 telephone calls,without avail.Then he called the union and spoke to Vice President Nashan, whourged him to persist in his efforts.When Bethancourt asked if he could use Haw-thorne if nobody else could be found, Nashan said, "Well,you may, you probablycan, but try not to use him." 40Hawthorne thereupon worked the performance.B.Harry HawthorneFor some years,Harry Hawthorne, the Charging Party, has been a percussionistin Chicago'sNational Broadcasting Company staff orchestra(Radio Station WMAQand local Television Channel 5);and he has been a member of Local 10 since 1953.As above indicated,early in 1963,on the reform slate, he was a successful candi-date for a seat on Local 10's trial board.He served on the board until early June,since which time he has been under suspension from the board.The General Counsel charges Local 10 with causing or attempting to causeBethancourt, Belloc, and Shield to have discriminatorily denied employment toHawthorne on March 24, June 10, and June 13, 1963, respectively;and, in con-nection with the last of these incidents, charges Shield with having refused to hireHawthorne because of his noncompliance with Local 10's rules.The circumstancessurrounding the three incidents appear in chron. 3, 7, and 8, respectively.As background material bearing on Local 10's treatment of Hawthorne,the Gen-eral Counsel presented evidence of two other incidents-the refusal of Local 10 togive permission for him to play with Belloc in April 1963 (chron. 4),and the"reluctant"grant ofpermission for Bethancourt's January 1964 engagement (chron.11).Moreover, the General Counsel points out-and I find-that on or aboutAugust 1, 1963, Local 10's board of directors,because of his employment with NBC,refused Hawthorne permission to fill in for 2 weeks as a vacation replacement at the"Happy Medium."With respect to the incident of the preferment of charges against Hawthorne forplaying at the Conrad Hilton on May 25, 1963 (chron.6), the General Counselcalls attention to the facts that(1) the fine was unconscionably high, and (2)although the trial board originally refused Hawthorne's request to withhold judg-ment on the charges until the instant Board case was disposed of, the board ofdirectors has now refused to act on his appeal from the assessment of the fine untilthis case is disposed of.(One issue should be resolved at the outset.Questioning of witnesses by counselfor Local 10 created the impression that Local 10 would defend,at least in part,on the contention that requests for permission for Hawthorne to work at frozenjobs were directed to persons other than the proper source of authority,the boardof directors.The contention was not repeated in briefs.The short answer, ofcourse, is that those to whom the requests were directed-the Local president andthe several business agents-were, I find,authorized to receive and transmit orotherwise act on them; 41 moreover,I find further,their answers amounted to refus-als to grant permission.42)38Fulle, at all pertinent times,was an agent of Local 10 within the meaning of the Act.39Nashan is an agent of Local 10 within the meaning of the Act40I so find on the basis of Bethancourt's credited testimony.Nashan did not testify.u Richards referred to this as a routine matter for the business agents.42Whatever the words used, the true impact can be gleaned from Business Agent Fulle'stestimony:"I don't tell them they can't be hiredI talk to them as members of Local 10,and they know the rules, and there isn't a guy that doesn't know the rules, believe me."CfBrunswick Corporation,131 NLRB 1338. CHICAGO FEDERATION OF MUSICIANS, LOCAL 10, ETC.79Since the General Counsel makes no claim that Hawthorne was beingsingled outfor attention under the freeze rule, it now becomes necessary to examine morebroadly the enforcement of the rule.C. General enforcement of the freeze ruleIn addition to the allegations concerning three incidents surrounding Hawthorne'semployment(supra),theGeneral Counsel urges that Local 10, in its general en-forcement of the freeze rule, has attempted to cause and has caused employers inaddition to Bethancourt, Belloc, and Shield-specifically, all leaders or others whoselect and hire musicians for so-called club engagements-to deny employment to aclass of musicians--specifically "frozen" musicians-thereby unlawfully compellingadherence to union rules 43Aside from their strong differences respecting the validity of Local 10's enforce-ment of its freeze rule, it seems generally agreed by the parties that the origin ofthe rule was the desire to spread the available work among Chicago musicians.The music industry did not escape the effects of the great depression in the early1930's; by action of Local 10's board of directors, the workweek of the steadilyemployed orchestra (such as remained) was cut from 7 days to 6 days in the hopethat an "off-night" band might be used on the seventh day.44During or about 1951,the week was further cut to 5 days, again, hopefully, to provide employment forso-calledfreelancersorjobbers-i.e.,those not steadily employed. In order betterto attain the desired result, Local 10-during or about 1953-put into effect thesubstantial equivalent of the freeze rule.45As the wording of the freeze rule and of its implementing rules imply, the all-over objective has been to afford job opportunities to the lesser-employed musiciansby placing job limitations upon the greater-employed.The enforcement of the rulethroughout the years, without any real alteration in its express language, has under-gone a number of changes. For example, at one time, the limitation on acceptingextra work was originally imposed only on those earning in excess of $100 perweek.As this figure lost meaning, the limitation tended to apply toclassesofengagements rather than to a dollar amount, but even here, there has been change.At one time the (legitimate) theater musicians were among those frozen by therule but, in 1959, spokesmen for them were able to persuade Local 10's board ofdirectors that-apparently because of the short termination notice period applicableto them as well as the general unreliability of employment in their segment of theindustry-the freeze-rule limitations should not be imposed upon them.Also, ashas been seen, a prior unfair labor practice charge was bottomed on the allegationthat Local 10 had "threatened" to extend the freeze rule to the symphony musi-cians; although I do not regard the disposition of that case as having any bindingeffect upon me, I do find, on the basis of this record, that, should it appear to bedictated by the circumstances, the board of directors believes it has the authorityto extend and would extend the freeze rule to apply it to symphony players.I find that at the present time Local 10's interpretation-and, consequently, itsenforcement-of the freeze rule involves a number of principles.The strictures ofthe rule are applied to those musicians regularly employed full time-i.e., 5-dayweeks-in nightclubs, hotels, and restaurants and (whether playing in orchestras or"turning" records) at radio and television, independent or network, stations; theydo not apply to freelancers or jobbers (even though some of them may find employ-ment 5 or more days a week and irrespective of the money they earn) nor to themusiciansin theater or symphony orchestras.The rule applies equally to leadersand sidemen.Persons frozen under the rule may not (without permission) acceptany work other than their regular work, with the exception that they, or any other43 I have found only Shield, Belloc, and Palmer to be employers engaged in commercewithin the meaning of the Act.Holiday, Bethancourt, Rubenstein (as a leader), andTondelli are not.Whatis beingsaid herein on the -merits is applicable only with respectto employment by Shield, Belloc, Palmer, and such other employers as may be engagedin commerceunder the Act."Legend has it that during the depression then President Petrillo came upon a groupof NBC steadily employed musicians participating in a recording session ; his reaction,"Why don't you guys cut out these recordings and let guys on the streets have a job?"apparently led to the workweek cut.45 Petrillo believed that musicians were now getting 7 days' pay for 5 days' work and,therefore, that the limitation was justified. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDmusician, may participate in the making of a commercial recording.46As for theboard's granting of permission to frozen men to take work otherwise closed to them,such permission will normally be withheld where unfrozen musicians are availableto handle the job; it may be granted under appropriate circumstances suchas emer-gencies; 47 where it is granted, the musician thus favored will normally be expectedto use a substitute for his regular work for an equivalent performance; and, finallyitwill invariably be granted to a person, whether leader or sideman, for the pur-pose of his working (and presumably acting as leader in) an engagement which hehas procured 48The normal method of enforcing the freeze rule, I find, is by way of the institu-tion of charges against both the frozen man who worked in violation of the ruleand the leader who hired him; 49 trial before Local 10's trial board; and (dependingon the circumstances found) the imposition of fines. In furtherance of this policy,I find, agents of Local 10, acting either on "tips" furnished by informers or by spot-inspections, seek out violations of the freeze rule.I find that agents of Local 10, once they are made aware of a violation of thefreeze rule, do not, expressly or impliedly, request or demand that employment beterminated.(Instead, as indicated, they subsequently prefer charges.)On theother hand, it is clear, and I find, that Local 10 fosters and maintains among itsmembership (including leaders) a continuing awareness of the existence of thefreeze rule, both by repeated publication of the rule and by publicization of disci-plinary action meted out to those (including leaders) who violate the rule.The General Counsel contends that the enforcement of the rule has been some-thing less than standard and universal; also, that it has varied from period to period.He points out that one musician was not prosecuted even though an issue of "TheIntermezzo" pictured him in a musical group in the very act of violating the freezerule.I have no doubt, and I find, that enforcement was spotty. I find that this occurred,however, not by design but by ignorance.At any rate, there is no evidence thatfailures to enforce the rule were based upon union considerations.A spot check of issues of "The Intermezzo" introduced into evidence reveals thatthere have been numerous instances of the preferment of charges for violations ofthe freeze rule during the period covered by these charges. Initial dispositions ofthese proceedings have varied from dismissals to fines up to $500, and appeal pro-ceedings have resulted in remissions on many occasions.But-if the factor is rele-vant-the evidence in this record is insufficient upon which to compare the experi-ence during this period with any prior period.D. Disparate enforcement of the freeze ruleAnticipating the possibility that the attack upon Local 10's general enforcementof the freeze rule might not be successful, the General Counsel argues, in the alter-native, that, at any rate, the rule has been "discriminatorily" applied as betweenmembers of Local 10. For example, it has not been applied to symphony musi-cians nor, since 1959, to theater musicians, even though both groups enjoy 5-or-more-day weeks of employment 50Also-and this is a position taken primarily byaeNot to be confused with the making of transcriptions or "Jingles," a field closed .tofrozen men.The distinction, apparently, is based upon the fact that Local 10 receivescertain funds as the result of the making of any commercial recording, while the prepara-tion of a transcription (like any of the forms of muslemaking mentioned earlier) is amatter of purely personal gain.sz On this record,I find less disposition to grant such permissionfor elected ofoial8 ofLocal 10than for others ; but even with respect to these, permission will reluctantly begranted in emergency situations.(See chron. 11.)48Underlying this principle is the fact that the person seeking permission has createda new work-opportunity for musicians.Note that only he, not his fellow frozen-musicians,can get permission to play the engagement.49 Technically,any sideman who knowingly works alongside a frozen musician on afrozen job is also violating a Local 10 bylaw,but-I find-charges are not broughtagainst him.Bo At varioustimes during the hearing, I was under the impression that theGeneralCounsel also urged as evidence of disparateness Local 10's apparent concentration of en-forcement of the rule against Hawthorne as an individual or radio-television staff mu-sicians as a group ; in his brief, however, he specifically disclaims any such positions. CHICAGO FEDERATION OF.-MUSICIANS, LOCAL 10, ETC.81the Charging Party-it is urged that, at any given time, whatever interpretation isput on the freeze rule by Local 10 administrators is dictated by political expediency-it constitutes a bid to remain in power by a catering to a majority.A word about numbers. Local 10 consists of approximately 11,000 members.Of these, 10,700 are "unfrozen" musicians: almost 10,400 are freelancers or job-bers; 250 play with the Chicago Symphony and/or other classical-music groups; and60 play in theaters.The frozen musicians consist of 100 radio-television staff musi-cians and 200 musicians working at nightclubs, hotels, and restaurants.The traditional basis for the exemption of the symphony players has been thefact that theirs was a relatively short workyear.The Chicago Symphony seasonunder their contract was 28 weeks in 1954; in 1964, it had increased to 36. Inaddition,most if not all of the members perform for a number of weeks duringthe summer at Ravinia Park, with a Chicago suburban symphony orchestra51It has been noted that, late in 1962, there was an (alleged) threat to extend thefreeze rule of symphony players, now that their work year was substantially in-creased.The move, if there was one, failed, but counsel for Local 10 freely concededthat the subject is under continuing scrutiny.As earlier indicated, the theater musicians, since 1959, have been exempted fromthe freeze rule because of the uncertain tenure of their employment.The radio-television staff musician not only has a longer work year, he receivesthe highest wages in the industry. In the words of one witness, which I credit, hisisa position envied throughout the industry.For these reasons, I am told, thefreeze rule is applied to him.It is also applied to the steadily engaged musicians in restaurants, hotels, andnightclubs.As I understand it, his is the regular employment whose "off-night,"along with single engagements and transcription dates, furnish the bulk of theemployment for the jobbers and freelancers.The General Counsel, in the presentation of his case has made no special pointof the enforcement of the freeze rule against restaurant, hotel, and nightclub men,perhaps because the bulk of the musicians involved in the freeze-rule cases havebeen radio-television men.Reasons are not hard to find. The radio-television mengenerally work at their regular jobs during the daytime hours.Perhaps their avail-ability explains why they have been offered and have taken frozen jobs.Whateverthe reason, the more they take, the more they are "caught"; for, I find, there is noshortage of "informers" in the business.52One final category of musician, to whom the freeze rule does not apply, calls formention here.The making of transcriptions or "jingles" is open to all unfrozenmen. In point of fact, a few of these-by dint of virtues unrevealed in this record-do exceedingly well in this field.Annual incomes of $20,000, $30,000, and $50,000were alluded to in the testimony.As I see it, either this aristocracy has not beenin the habit of seeking pin money, or the extension of the freeze rule to cover themwould involve going back to, a consideration of amounts earned rather than classesof engagements played; at any rate, they are not covered by the rule, nor does theGeneral Counsel make any point of this.E. Discussion and conclusionsThe General Counsel relies heavily upon the Board's decision inVerve Records,Inc.,63in arguingthat Local10, by discrimination aimed at compelling obedience toits rules embodying a work-spreading principle,unlawfully attempted to cause and/or did cause employers to discriminate in regard to employment to encourage unionmembership within the meaning of the SupremeCourt'sRadio Officers'case 54Moreover,to the extent,as claimed,that Local10 had no reasonable basis for dis-tinguishing between classes among whom its freeze rule was or was not enforced,m In contrast,the radio-television musiciansreceive 52 weeks' work per year.The hotel,restaurant,and nightclub musicianshave steady, full-time work, untiland unless, upon4 weeks' notice, theirengagement-and theirfrozenness-ends.521 find that, as a group, their identities are more well known than those of the res-taurant, hotel,and nightclub men, whoare a more mobile group. In myopinion, thisexplainsLocal 10's publicationof a "list offrozenmen" confined to radio-television mu-sicians, afact relied upon by-theGeneralCounsel todemonstrate disparate treatment.51 127 NLRB 1045.There,the union respondent compelled the denial of employmentpursuant to a union work-quota rule.'3Radlo Ofcers' Union of C.T.U. (Bull Steamship) v. N.L.R.B.,347 U.S. 17.796-027-66-vol. 153-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDits enforcement was for arbitrary and irrelevantreasonsproscribed in theMirandaFuelcase 55In this case, the General Counsel specifically attacks as unfair labor practicesonly the three incidents involving Harry Hawthorne found at chron. 3, 7, and 8.Evidence of remaining incidents or practices, such as there is, was offered only asbackground to point up the alleged unfair labor practices or as a basis for fashioningan effective remedy.For example, the General Counsel does not contend 56 thatthe intraunion impositions of fines for violations of the freeze rule are unfair laborpractices; in view of their application to leaders and sidemen alike, however, hepoints to the inhibitory effect upon employers (leaders) as indicative of a generalattempt to cause discrimination in employment.And, although seeking no indi-vidual remedies for persons who have not filed charges herein, he has sought tointroduce evidence establishing a widespread practice warranting an equally broadremedy.TheVervecase-as well asTurner Construction Company,110 NLRB 1860,cited therein by the Board-does appear to be apposite. InVerve,itwas pointedout, "Discrimination aimed at compelling obedience to union rules embodying ajob-rotation principle encourages membership in a labor organization."But neitherVervenorTurneris the first, last, or total word on the subject.In 1954, a Board case concerned itself with a union's attempt to implement itsrule againstmembers' "moonlighting"; 57 in view of a lack of proof that the unionactually requested a discharge, the Board found it unnecessary to pass on the pointrelated hereto.58A year.later (theTurnerdecision having issued meanwhile), inDaugherty,59the Board found no violation in a union's attempt (by causing dis-charges) to enforce its rules on journeyman-apprentice ratios which had been incor-porated in a collective-bargaining agreement.In 1960 the Board held 60 that aunion's attempt to enforce a contractual provision restricting seniority accumulationto plant units represented by that union, in contrast with units represented by anotherunion,was not, in the absence of specific proof of intent to discriminate, violativeof the Act; and this conclusion was reaffirmed in a 1961 decision,61 the Board com-menting that the union involved had not only the right but the duty to demand thatthe contract provision be effectuated.On April' 17, 1961, the United States Supreme Court issued itsLocal 357, Inter-national Brotherhood of Teamsters62 andNews Syndicate63 decisions.In the first,the Court held that the Board erred in finding unlawful an exclusive union hiringhall arrangement which failed to meet certain standards; 64 in the second, althoughthe Court expressed some doubts, it refused to assume, as had the Board, that fore-men who did hiring would, because they were union members, discriminatorilyfavor union members in the process. In brief, it now became clear that the truepurpose or real motivation of the respondentunion,and not auxiliary side effects,constituted the test of lawfulness 65 In this respect, although the result inRadioOfficers'differed from that inLocal 357,InternationalBrotherhood of Teamsters,a'Miranda Fuel Company, Inc.,140 NLRB 181. Although enforcement of the BoardOrder was denied (326 F. 2d 172 (C.A. 2) ), the General Counsel respectfully adheres tothe Board's pronouncement.-'° In view ofLocal 283, United Automobile, etc. Workers (WisconsinMotorCorporation),145 NLRB 1097.57 AbeMeltzer, Inc.,108 NLRB 1506.ee It did find union representatives' violence aimed at enforcing the rule to violate8(b) (1) (A) of the Act, a finding reversed by the Court of Appeals forthe SecondCircuit,224 F. 2d 78.asDaugherty Company, Inc.,112 NLRB 986.'° InCentral States Petroleum Union, Local 115 (Standard Oil Company),127 NLRB223, enfd. 288 F. 2d 166 (C.A.D.C.).61Kramer Brothers Freight Lines, Inc.,130 NLRB 36."Local 357,International Brotherhood of Teamsters etc. (Los Angeles-SeattleMotorExpress),v. N.L.R.B.,365 U.S. 667.esN.L.R.B. v. News Syndicate,365 U.S. 695.84 Set up by the Board inMountain Pacific Chapter ofAgeooistedGeneral Contractors,Inc.,119 NLRB 883.es "The truth is that the union is a service agency that probably encouragesmembershipwhenever it does its' job well. But [citingRadio 6fcers', supra,at 43] the only en-couragement or discouragement of union membership banned by the Act is that which Is`accomplished by discrimination."'Local 357, International Brotherhood of Teamsters,etc.,supra,675-676. CHICAGO FEDERATION OF MUSICIANS, LOCAL 10, ETC.83etc.,orNews Syndicate,there is a common thread: the lesson to be learned is thatthere are cases in which, without pointed evidence, inferences as to the existenceorabsenceof unlawful motivation may be drawn from existing sets of circumstances.In four cases 66 issued within the next 9 months, the Board dismissed complaintsalleging the unlawfulness of attempts of unions to deny employment to individuals,the first three pursuant to the unions' desire for seniority for "local" workers, thefourth aimed at maintaining job priority for "insiders" over "outsiders." In eachcase, the Board concluded that the "encouragement of union membership," if itexisted, was the type of encouragement permitted byLocal 357, Teamsters.The next two cases went the other way. InLocal 294, International Brotherhoodof Teamsters, etc. (VallettaMotor Trucking) 67and inMiranda FuelCo.,68 theBoard found that respondent unions violated the Act when-respectively-theysought to control priority for extra truck runs for the benefit of unemployed driversas against regularly employed drivers, and to deprive an employee of senioritybecause he had prematurely taken a leave of absence. In the first case, the Boardfound, as a fact, that the union's action was really based on a desire for completecontrol of assignments and that the union rule in question was being used as apretext.In the second case, a Board majority found that: (1) the union had vio-lated its duty fairly to represent all employees in the bargaining unit by causing anemployer to derogate an employee's employment status "for arbitrary or irrelevantreasons or upon the basis of an unfair classification"; (2) the offending reductionof seniority wascontraryto the collective-bargaining agreement rather thanpursuanttoit;and (3) the conduct of the union constituted an arbitrary imposition of anex post factorule of its own making, resulting in a derogatory personnel action.,not sanctioned by [the proviso in] Section 8(a) (3) of the Act."In cases decided during the succeeding 20 months, the Board dismissed cases inwhich a respondent union informed an employer to lay off an employee who insistedon working without receiving a subsistence allowance called for by the collective-bargaining contract; 69 refused to refer an individual from its exclusive hiring hallbecause, in error, he was not listed as registered; 70 unfavorably reclassified amember/job applicant pursuant to a union rule against outside employment; 71deprived an individual of his priority standing because of a union rule calling forsuch action upon the rejection of a job offer; 72 and refused to refer a job applicantuntil and unless he should, as called for by union rule, surrender his "travel card"used for procuring employment in "foreign" territory.73During the same period,the Board found a violation of the Act when,inter alia,a union refused, on racialgrounds, to entertain a grievance pressed by an individual; 74 and when a union wasparty to and enforced (1) a collective-bargaining agreement calling for a 75-25distribution of work based upon race and union membership and (2) an arrangementforbidding assignment of white and Negro gangs to work together.75One may draw his own conclusions from these precedents, but this much is clear.As for Section 8(b)(2) and derivative 8(b)(1)(A), the violation of 8(a)(3) whichthe union is supposed to have caused or attempted to cause involves the encourage-66Brewery and Soft Drink Workers, Local Union No. 163 (Stegmaier Brewing Company),134 NLRB 99;Bricklayers,Masons and Plasterers' International Union, etc., Local 28(Plaza Builders Inc.),134 NLRB 751 ;Bricklayers,Masons, etc., Local No. 2 (WilputteCoke Oven Division Allied Chemical Corporation),135 NLRB 323; andInternational HodCarriers, etc., Local 7 (Yonkers Contracting Co.),135 NLRB 865.8'+137 NLRB 1023, enforcement denied 317 F. 2d 246 (C.A. 2).es Supra.09Millwrights' Local Union 1102, etc. (Planet Corporation),144 NLRB 798.70 Local Union No. 18, International Union of Operating Engineers (Ohio Pipe Line Con-struction Company),144 NLRB 1365.71New York Typographical Union Number Six (New York Times),144 NLRB 1555, affd.sub nom. Cafero v. N.L.R.B.,366 F. 2d 115 (C.A. 2).73 International Typographical Union No. 87 (Houston Chronicle Publishing Company),145 NLRB 1657.73Local Union No. 377, Plumbers (Townsend and Bottum, Inc.),147 NLRB 929.74 Independent Metal Workers Union LocalNo.1 (Hughes Tool Company),147 NLRB1573.On this point, in its special concurrence, a Board minority found the union's con-duct violative, not on racial grounds, but because it was based purely on con^'derationsof union membership. (The grievant was a member of one local, comprised of 'Negro em-ployees ; the respondent was a local composed of white employees.)75Local 1367, International Longshoremen's Association (Galveston Marissme Associa-tion, Inc., et al.),148 NLRB 897.Here again, a partially dissenting minority relied onlyon the fact that union-membership considerations underlay the respondent-onion'smotivations. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDment (or discouragement) of union membership, but not every encouragement isunlawful.The mere acquiescence in or capitulation to a request/demand of aunion is not unlawful encouragementper se.The test is the true purpose or realmotivation of the union in pressing or asking for the action 76-does it seek thereby,purely and simply, to build up the desire to join or maintain union membership orto adhere to union procedures?And/or is the stated objective of the union's con-duct so arbitrary, invidious, or'irrelevant as to indicate that it is a mask for encour-aging membership or membership regularity?There is some indication, in these precedents, that, in order to be lawful, theworking condition which the union seeks to effectuate must be more than the prod-uct of a union rule-it must be a condition incorporated into a contract betweenemployer and union.At least, this was the fact in most of the cases cited abovein which violations were not found.But the union-sought condition wasnotpartof collective-bargaining contract in at least two of the cases,77 and the Board hasnever seen fit to discuss the subject. It seems to me that, since the best test is theunion's true purpose or real motivation, an employer's advanceagreementshouldnot be permitted to 'make the difference, one way or the other.Certainly, in anindustry such as this, wherein contracts between union and employers are the excep-tion rather than the rule, this would be an unrealistic requirement.In the instant case, there is no objective, either expressed or implied by the cir-cumstances, that employment be conditioned on union membership or union regu-larity as such.78If there is any illegality, it must be found in the arbitrary, theinvidious, or the irrelevant.Local 10 argues, and I agree, that the Board does not, and should not, substituteitself for the Union in weighing thewisdomof the stated objective . The most it cando in this direction is to measure whether the asserted wisdom is, in the light of allsurrounding circumstances, pretextual.Nor-and this is implicit in the ChargingParty's contention that the freeze rule is dictated by "politics"-should the Boardquestion the wisdom purely because it derives from or for the benefit ofa majorityof the union's members; absent evidence of real intent to impose considerations ofunion membership or regularity (e.g., by arbitrariness, invidiousness, or irrelevance),itwould seem that the exercise of discretion in favor of majority interests shouldnot be deemed unlawful.The parties presented quite unscientific and undocumented statistics on earningsin the industry in Chicago. I am not prepared to base any findings on them, exceptto accept the parties' substantial agreement that less than 15 percent of Local 10'smembers "make a living" in music; the rest, we are told, must fill out their income,or make the most of it, as lawyers, dentists, and in other fields.The Charging Partyconcludes therefore that the freezerule is anevil one-that it is maintained, at theexpense of the "professionals," for the benefit of outsiders; Local 10 concludesthat it is a necessity-that its goal is to obviate the necessity for a musical crafts-man to go outside his skill in order to eat.A resolution of this issue by me isunnecessary to the disposition of the case.Clearly, the freeze rule originated in a desire to spread available work amongChicago musicians, an objective which the General Counsel does not challenge.The changes in Local 10's interpretation and enforcement throughout the years,detailed above, resulted, I am told, from recurring considerations of changing cir-cumstances as they leave on work-spread needs; and I am told that future considera-tions, and, perhaps, changes, will take place when called for. In my judgment, theGeneral Counsel has not successfully impugned Local 10's motivationin its main-tenance, interpretation, or enforcement of the freeze rule. In terms of past prece-dents, in this record, the General Counsel has not demonstrated by a preponderanceof the evidence that Local 10's actions have been based on invidious or irrelevantconsiderations.Nor has the General Counsel proved, by a preponderance of the evidence, thatLocal 10's enforcement has been arbitrary.As I have detailed in"Disparateenforcement of the freeze rule," supra,Local 10 had reasons for each of its devi'-'a As displayed either by evidence of specific intent or by the inherent nature of theAct.Radio Ofcers', supra.71 Bricklayers,Local No. 2(Wilputte Coke Oven DivisionAllied Chemical Corporation),supra; International Typographical'Union No. 87 (HoustonChronicle Publishing Com-pany),supra.78During the hearing, the General Counsel contended,inter alla,that the symphonyplayers, ineffect, constituteda separate unionandthat exemptingthem fromthe freezerule wasbased,in part, upon union considerations.The contentionwas abandoned inhis brief.At any rate,I find that symphony players do not constitute a separate union. FOSDAL ELECTRIC85tions from the application of the freeze rule to all musicians. Its interpretations, Ifind, are not arbitrary within the meaning of the applicable precedents.Upon the foregoing factual findings and conclusions, I come to the following:CONCLUSIONS OF LAW1.Shield, Belloc, and Palmer are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and Martin M. Rubenstein is an agentof Shield.2.No other person involved herein is an employer engaged in commerce withinthe meaning of Sectioii2(6) and (7) of the Act.3.Local 10 is a labor organization within the meaning of Section 2(5) of theAct.4.Neither Shield, its agent, Rubenstein, nor Local 10 has engaged or is engagingin unfair labor practices as alleged in the consolidated complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, I rec-ommend that the consolidated complaint be dismissed in its entirety.Fritchof A. Fosdaland AdelineM. Fosdal,d/b/a Fosdal ElectricandElectricalWorkers Union No. 494,International Brother-hood of ElectricalWorkers, AFL-CIO.Case No. 30-CA-96.June 18, 1965DECISION AND ORDEROn March 8, 1965, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions, the brief, and the entire record in this case,and hereby adopts the findings," conclusions 2 and recommendationsof the Trial Examiner.iWe correct the following inadvertent errors in section III, C, of the Trial Examiner'sDecision, which are relevant but do not affect the conclusions herein:The employees signed union authorization cards on May 26 and not April 26 as in-dicated in the first sentence of the first paragraph and the first sentence of the lastparagraph. ^e union cardswere signed by "Anderson and Granger" and not "Ander-son and Mock" as indicated in the fourth sentence of the fourth paragraph.2Unlike his colleagues, Member Brown believes it unnecessary and inappropriate to con-st ler any representations the Union's solicitor may have made or what the employees mayhave been told, since the employees' signatures on the cards designating the Union as theirbargaining agent are sufficient to establish the majority status of the Union at the timeit requested recognition.153 NLRB No. 2.